Citation Nr: 0823240	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  97-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
chest contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1987.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision that declined to reopen a claim for service 
connection for residuals of a chest contusion on the basis 
that new and material evidence had not been received; and 
denied service connection for a low back disability.  The 
veteran timely appealed.

In July 1997, the veteran testified during a hearing before 
RO personnel.  In May 1998, the Board declined to reopen the 
veteran's claim for service connection for residuals of a 
chest contusion.

The veteran appealed the May 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 1998 Joint Motion for Remand, the parties moved 
to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

The veteran failed to appear at a hearing before a Veterans 
Law Judge at the RO that was scheduled for July 28, 2000.  
Subsequently, in October 2000, the Board reopened and denied 
service connection for residuals of a chest contusion; and 
denied service connection for a low back disability.  The 
veteran again appealed to the Court.

In an April 2001 order, the Court granted the Secretary of 
Veterans Affairs' unopposed motion for remand, vacated the 
October 2000 Board decision, and remanded the case to the 
Board for additional proceedings. 

In May 2002, the Board again denied service connection for 
residuals of a chest contusion and for a low back disability.  
The veteran appealed to the Court.  In a March 2003 order, 
the Court granted the parties' joint motion for remand, 
vacated the May 2002 Board decision, and remanded the case to 
the Board for additional proceedings. 

In September 2004 and April 2006, the Board remanded the 
matters, consistent with the Court's order.

Correspondence submitted by the veteran in June 2008 could be 
construed as a request for an increased rating for myofascial 
pain syndrome.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Other than myofascial pain syndrome, there is no 
competent evidence establishing that the veteran currently 
has chronic residuals of a chest contusion related to 
service. 

2.  Other than for myofascial pain syndrome, there is no 
competent evidence establishing that the veteran currently 
has chronic low back disability related to service.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a chest contusion were not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  A chronic low back disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through November 2004, March 2005, and May 2006 letters, the 
RO or VA's Appeals Management Center (AMC) notified the 
veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the May 2006 letter, the RO also notified the veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claim has been 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service medical records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claims on appeal, a report 
of which is of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Factual Background

The veteran was injured in a motor vehicle accident in 
service in April 1982.  He reportedly was treated briefly at 
a private medical facility for minor injuries, and thereafter 
retained an attorney and subsequently was seen by a private 
physician, M.D.R., M.D.  Report of examination from Dr. R., 
dated April 1982, revealed complaints of problems with the 
veteran's neck, rib cage and upper- and mid-back. Diagnoses 
included acute symptomatic, posttraumatic musculotendinous-
ligamentous injury of the cervical spine; acute symptomatic 
residuals of a contusion of the sternum and the left rib cage 
with current pectoralis myofascitis and continuing sternal 
and left pectoralis pain; and acute symptomatic, 
posttraumatic musculotendinous injury of the thoracic and 
lumbar spine, superimposed on pre-existing asymptotic L5 
spondylosis.

From 1982 to 1987, service medical records show that the 
veteran was seen repeatedly for a variety of complaints-all 
of which he related to the 1982 accident.  In July 1982, 
records reflect that the veteran was a "hypochondriacal 
type," and Valium was prescribed. The impression at that 
time was chronic somatic dysfunction secondary to motor 
vehicle accident trauma.  Somatic dysfunction also was noted 
in January 1983, in conjunction with treatment for allergic 
rhinitis.  In February 1983, the veteran sought treatment for 
complaints of mid-back pain, radiating to the anterior chest.  
X-rays revealed mild compound scoliotic thoracic curves.  In 
May 1983, the veteran complained of pain in the anterior left 
thorax and behind the left shoulder blade.  Examination 
revealed that the sixth rib on the left side was elevated. 
The assessment was chronic somatic dysfunction of the 
thoracic cage due to elevated sixth rib.

For the remainder of 1983 and into 1984, the veteran reported 
to sick call for several musculoskeletal complaints, which he 
associated with the 1982 motor vehicle accident.  In June 
1984, the veteran was evaluated for chest pain.  He then 
complained of sharp chest pain since the 1982 accident. On 
examination there was diffuse left pericardial chest wall 
discomfort noted; physical examination otherwise was normal 
and an electrocardiogram was normal.  The impression was 
myofascial syndrome with chest pain secondary to motor 
vehicle accident. The cardiologist also specifically noted 
that there was "[n]o organic cardiac disease."  Records 
reveal an impression of post-traumatic syndrome with 
cephalalgia as the prominent feature in July 1984.  At that 
time the veteran described chronic cervical and lumbosacral 
spine pain as a result of myofascial syndrome.

In June 1984, the veteran was referred to the 
neuropsychiatric clinic for evaluation.  Records reflect the 
possibility of a mixed personality disorder. The veteran 
became very defensive about people thinking that his pain was 
due to his involvement in a lawsuit.

The report of a Medical Evaluation Board (MEB) in August 1984 
revealed complaints of pain across the veteran's neck, pain 
in his chest wall, pain in the left shoulder and left hip, as 
well as leg pain.  Physical examination of the low back was 
normal. A computerized tomography (CAT) scan of the 
lumbosacral spine was within normal limits, as was an 
electroencephalogram. The MEB report noted that extensive 
diagnostic workup and extensive consultant workup failed to 
reveal any significant discogenic disease in the lumbar 
region.  Records reveal that the veteran suffered from "a 
chronic myofascial syndrome," and that he had been on 
prolonged light duty for two years; further light duty would 
not be beneficial. Conservative management was continued, as 
surgical intervention was not deemed appropriate.  Diagnoses 
included: (1) post concussion syndrome and headaches; (2) 
chronic cervical strain; (3) chronic thoracic strain; (4) 
chronic lumbar strain; and (5) occipital neuralgia.  The 
veteran was to be evaluated by a Physical Evaluation Board 
(CPEB) for consideration of discharge.

The report of the CPEB found the veteran to be fit for duty. 
The only listed diagnosis was a mixed personality disorder, 
which was not considered a physical disability.

The veteran again was examined in February 1985 by the same 
psychiatrist who had seen him in 1984. The diagnosis remained 
a mixed personality disorder. The veteran insisted that all 
of his many problems were purely physical and related to the 
1982 accident.

Orthopedic clinic notes dated in 1985 reveal continued 
complaints of pain in the cervical and thoracic spine, neck 
and left shoulder, and headaches. In September 1985, the 
veteran again complained of chest pain and pain in the lower 
back.

A second MEB report, dated November 1985, indicated that the 
veteran had been evaluated in the orthopedic clinic on 
several occasions.  He complained of pain in the left 
shoulder, neck, chest, mid-back, and left lumbar area-
basically the entire left body side.  The veteran also 
reported headaches.  Physical examination was essentially 
normal except for pain on palpation.  Radiologic studies were 
within normal limits.

The veteran also was seen by a private orthopedic specialist, 
J.B.G., M.D., in November and December 1985.  Medical reports 
of these visits indicate that the veteran complained of left-
sided chest pain, neck pain, and left upper back pain. 
Examination of the cervical and lumbar spine areas was 
normal, and a bone scan was normal.  The final recommendation 
was that the veteran should be evaluated by the chronic pain 
management unit.  If the veteran was determined to have 
primarily an organic pathology, a myelogram would be 
indicated. If he had underlying psychological problems, then 
those problems should be addressed.

Notations in the service medical records indicate that the 
veteran again was found to be fit for duty by the PEB in 
February 1986. He continued to be seen frequently for 
multiple complaints of pain, to include the left pectoral 
area, throughout 1986 until his discharge in March 1987.

A report from a private physician, dated April 1986, 
indicates that the veteran presented with a primary complaint 
of chest distress with the pain radiating down his left arm 
and through to his left upper back. The veteran also had 
neck, head, and left upper back pain.  Examination revealed 
low back pain, left upper chest pain, and left upper back 
pain. The diagnostic impression was chronic sprain of the 
neck, chronic sprain of the low back, contusion and sprain of 
the left upper chest wall, chronic post-traumatic 
myofibrositis of the neck, upper back, lower back, and left 
chest wall, residuals of cerebral concussion and post-
concussion syndrome.

At his service discharge examination in March 1987, the 
veteran complained of having sustained a chest wall injury, 
which was still swollen. He also complained of aching pains 
in his chest radiating to his back and other areas. Records 
reflect that he had been diagnosed with a personality 
disorder, and that he had multiple somatic complaints.

A report of VA neurological examination conducted in July 
1987 indicated that the veteran had a chronic problem with 
pain of the left anterior chest wall radiating upward to the 
neck and head, and into the left arm. Previous medications 
included Darvocet, codeine, Valium and various muscle 
relaxants.  He also underwent a series of trigger point 
injections in the left anterior chest wall which seemed to 
help with the pain. The clinical impression was: (1) 
myofascial pain syndrome, by history, involving the left 
anterior chest wall, left anterior and posterior neck, left 
upper extremity, most severely in the distribution of C8, by 
history, with secondary myofascial head pain and tertiary 
common vascular headache; (2) history of left lumbosacral 
discomfort and radiation into the left lower extremity, rule 
out left L4 radiculopathy; (3) congenital hyperpigmentation 
in the left lower extremity in the distribution of left L3, 
L4; (4) left C8,T1 radiculopathy by electromyography. The 
examiner further commented that the veteran's history fitted 
well with a myofascial pain syndrome, with secondary 
cephalalgia and common vascular headache.

A report of VA orthopedic examination conducted in October 
1987 indicated normal range of motion of the lumbosacral 
spine with no paraspinal spasm. X-rays of the lumbosacral 
spine were normal. An electromyogram of lumbosacral 
paraspinal muscles was normal. The relevant assessment was 
chronic low back pain with no neurological findings. It was 
further noted that the veteran's bilateral flat feet might 
contribute to his low back pain.

By rating decision dated May 1988, service connection was 
granted for myofascial pain syndrome with headaches and left 
C8-T1 radiculopathy.  By rating decision of June 1989, 
effectuating a decision of the Board, service connection also 
was granted for dorsal scoliosis.

On VA orthopedic examination in July 1989, the veteran was 
noted to complain of low back pain as well as upper back, 
head, shoulder and neck pain. X-rays of the lower lumbar 
spine revealed spondylolysis. The diagnoses were cervical 
strain and lumbar disk with spondylolysis at L5-S1 with minor 
scoliotic curve. Based on the veteran's history, the examiner 
stated that the 1982 car accident had aggravated these 
conditions.

A report of VA neurological examination conducted in 
September 1991 noted intermittent headaches and pains in the 
chest, lower back, and legs. An X-ray of the chest was 
normal; X-rays of dorsal and lumbosacral spine revealed mild 
right scoliosis.  The examination was essentially normal, and 
the diagnostic impression was intermittent headaches and body 
ache of uncertain cause; and mild thoracic spine scoliosis to 
the right, and probable anxiety state.

A report of VA orthopedic examination conducted in December 
1992 noted history of chest pain radiating towards neck, back 
and left arm and leg, since 1982.  The veteran also 
complained of headaches. Physical examination revealed mild 
subjective tenderness in the anterior chest and left 
trapezial region. The diagnostic impression was chronic 
subjective left chest pain with subjective lower neck pain 
and arm radiation.

A private medical report from E.W., M.D., dated May 1993, 
revealed that the veteran complained of chest pain 
periodically since April 1982.  He also complained of 
migraine headaches occurring approximately three times a 
week. Based on information supplied by the veteran, Dr. W. 
stated that it appeared the veteran, in service, did not have 
definitive testing, such as a magnetic resonance imaging and 
CAT scan of the chest area performed.  Dr. W. noted that 
there must have been some finding for a doctor to inject the 
veteran's chest. Thus, Dr. W. believed that further 
diagnostic testing might be beneficial in arriving at a 
diagnostic conclusion.  Dr. W. commented that with trauma, 
certain parts of the body were notorious for recurrences with 
stretching of muscles, tendons and ligamentous fibers which 
led to their rupture, accompanied by rupture of local blood 
vessels-leading to hemorrhages and escape of tissue fluid 
into the surrounding tissues.  Ultimately, the granulation 
tissue was replaced by scar tissue, the presence of which was 
responsible for occasional continued symptomatology.  Dr. W., 
however, made no actual diagnosis and offered no medical 
opinion as to probable diagnosis.

An April 1994 private medical report indicates that a CAT 
scan of the chest was essentially normal except for prominent 
bullae within the upper lung zones.

A statement from L.C., D.C., dated June 1995, indicated that 
the veteran had been receiving treatment for low back pain 
diagnosed as lumbosacral strain/sprain.  The veteran also 
complained of chest pain recurring intermittently, especially 
with activities.

A report of VA examination conducted in September 1996 noted 
complaints of "severe" chest pain, upper and lower back pain, 
and headaches.  X-ray of the lung noted paraseptal bullous 
emphysema of the left upper lobe.  On physical examination, 
there was marked tenderness of the left chest wall. The 
diagnosis was regional pain syndrome.

VA outpatient treatment records dated from 1987 through 1996 
show continued complaints of various body pains, to include 
chest wall pain.  In August 1994, assessments included 
myofascial pain, recently exacerbated by increased physical 
activity.  In April 1995, the veteran complained of chest 
pain; the assessment was myofascial pain. In May 1996, the 
veteran complained of increased chest pain; the assessment 
was myofascial pain secondary to increased activity.

During a personal hearing conducted in July 1997, the veteran 
testified as to the continuity of his chest pain and low back 
pain since the automobile accident in April 1982. The veteran 
also submitted a number of lay statements, to the effect, 
that he suffered a chest injury from the automobile accident 
in 1982, which was never properly diagnosed and treated in 
service.  The veteran testified that his current chest pain 
and back pain were residuals of injuries from this accident.

The veteran submitted several written requests that the May 
1993 medical report from Dr. W. be removed from the claims 
folder, as the veteran denied ever seeing the physician.

A private medical report from H.R.B., M.D., dated April 1999, 
indicated that the veteran complained of constant pain of the 
left chest wall. The veteran indicated that he had suffered 
an injury in April 1982 in a motor vehicle accident.  Dr. B. 
stated that the veteran's present chest pain was directly 
related to the motor vehicle accident while in the military. 
The diagnosis was chronic intercostal strain and cartilage 
tear.  There was no indication, in this rather cursory 
report, as to what medical findings and/or diagnostic tests 
Dr. B. had based his diagnosis and opinion. Nor was there any 
indication in the report that Dr. B. had reviewed the 
veteran's prior medical history.

Subsequently, the RO referred the veteran for examination and 
evaluation by a fee-basis Board-eligible neurologist. The 
November 1999 examination report reflects that a full review 
of the veteran's medical history and records had been 
conducted. A summary of the veteran's medical history also 
was set forth in the report. Current complaints included 
head, left neck, upper body, and lower back pain. The veteran 
described a discomfort in the chest. After neurological 
examination, the diagnostic impression was "no neuralgic 
pathology identified." The examiner further commented that 
there was no evidence that the veteran sustained sufficient 
trauma in 1982 "to produce chronic pain fifteen years 
later."  The examiner further commented that, based on 
examination findings in 1984 and 1985, as well as recent 
records, there were no current objective findings to 
corroborate the veteran's subjective complaints of chronic 
pain.  While a myofascial pain syndrome could not be ruled 
out or in, the examiner noted that the classical trigger-
point type localizations were not present on current testing.  
The examiner also noted that the veteran's description of his 
current job activities as a medical file clerk was 
inconsistent with the diagnosis of myofascial syndrome. As to 
the report in 1986 of chronic cervical, thoracic, and lumbar 
sprain syndrome, the neurologist found no current objective 
findings; those diagnostic impressions appeared no longer 
appropriate.  The examiner also found no evidence of any 
current neuralgic pathology related to the back complaints 
for which the veteran was treated during service.

The veteran also was afforded an examination by a fee-basis 
Board-certified orthopedist in November 1999.  The detailed 
report reflects a review of the veteran's medical history, to 
include service medical records.  Current complaints included 
neck and back pain.  Physical examination was essentially 
normal, and the veteran showed no evidence of any significant 
limitations of motion of the lumbar spine. X-rays showed 
spondylolysis at L5, without functional significance.  The 
examiner further commented that there was no evidence of any 
current back disability. The veteran had subjective findings 
only, without evidence of any significant objective 
pathology.  There was no evidence of any etiological 
relationship between any current back disability and/or back 
complaints which the veteran was treated for during service.  
The examiner found no evidence of any back disability.

A report received in June 2003 from a rehabilitation clinic 
included diagnostic impressions of blunt force (traumatic) 
chronic costochondritis, lumbosacral (traumatic) disc disease 
with associated intermittent left radicular symptoms, and 
left cervical spine degenerative disc disease.  The examiner 
commented that the veteran suffered from irreversible damage 
to many areas of his chest and spine.

In order to clarify the current diagnosis and determine the 
etiology of the veteran's low back and chest disabilities, 
the Board remanded the claims for a VA examination, which was 
accomplished in June 2006.  The examiner reviewed the claims 
folder, and noted the veteran's history.  Computed tomography 
revealed a bulla noted along the anterior mediastinum; no 
pulmonary nodules were detected.  Examination of the 
veteran's chest wall revealed no gross deformities, and no 
swelling or tenderness over costochondral joints.  

Range of motion of the cervical spine was to 40 degrees on 
flexion; to 40 degrees on extension; to 40 degrees on left 
and right lateral bending with some left-sided pain with 
bending to the right; and to 60 degrees on rotation with pain 
at the end point.  There were no trigger points or spasm 
noted, other than tenderness of the left trapezius and left 
rhomboids.  

X-rays of the veteran's spine revealed osteoarthritic changes 
of the facet joint of the lower lumbar spine.  Examination of 
the veteran's back revealed no deformity or gross 
abnormality.  There was superficial tenderness along the 
thoracic and paraspinal muscles, and deep tenderness at left 
L5 paraspinal muscles.  There was no muscle spasm, and the 
veteran exhibited slight guarding to deep palpation.  

Range of motion of the lumbar spine was to 70 degrees on 
flexion with pain at end point, to 30 degrees on extension 
with pain at end point, to 30 degrees on right lateral 
bending with left-sided back pain and 30 degrees on left 
lateral bending, and to 30 degrees on rotation to the right 
and left without pain.  The examiner concluded that the 
veteran's history and physical examination findings were 
consistent with a myofascial pain syndrome involving the left 
cervical, left thoracic, left lumbar muscles, and left-sided 
chest wall.

The examiner opined that, due to the diffuse nature of the 
veteran's chest wall pain and lack of point tenderness over 
the costocondral joints, his chest wall pain did not appear 
to be related to costochondritis.  The examiner also opined 
that the veteran's lumbar pain was not discogenic in nature 
or related to a lumbar radiculopathy, given his history of no 
consistent radicular symptoms and normal neurologic 
examination of the lower limbs.  No objective impairment was 
found on physical examination, other than myofascial pain 
syndrome.

In a December 2007 addendum, the examiner specifically noted 
review of the service medical board evaluations in August 
1984 and November 1985; review of Dr. Bass' medical report in 
April 2003; and review of VA examinations in June 1987, July 
1989, and November 1999.  The examiner concluded that the 
veteran's precise diagnoses were myofascial pain syndrome 
involving the left cervical, left thoracic, and left lumbar 
muscles; and myofascial pain syndrome involving the left 
chest wall.  The examiner estimated a 50 percent probability, 
or greater, that the veteran's current back and chest 
complaints were related to the injuries for which the veteran 
was treated while in service.  The examiner found no evidence 
of costochondritis or symptoms related to disc disease.

III.  Legal Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

In the instant case, the Board finds that the preponderance 
of the evidence is against both the veteran's claims.

Regarding residuals of a chest contusion, the Board finds 
that although the veteran had complained of chest pain 
repeatedly both in- service and post-service, he never was 
diagnosed and treated for a chronic chest disorder. The only 
diagnosis of a chronic chest disorder post-service was the 
brief opinion of Dr. B., dated April 1999.  As indicated 
above, that report does not reflect what medical findings the 
physician based his opinion or that the physician reviewed 
the veteran's prior medical history. Thus, the Board finds 
the more detailed opinions of the requested specialists, 
dated in November 1999 and in June 2006, much more probative 
on the issue of whether the veteran has current residuals of 
a chest contusion that are related to his active service. 
Although he did suffer an acute injury to his chest in 
service, he does not have a current disability which has been 
medically related to the in-service injury.

His subjective complaints of chest pain have been attributed 
to his service-connected myofascial pain syndrome.  Most 
recently, the June 2006 examiner noted that the veteran's 
history and physical examination findings were consistent 
with a myofascial pain syndrome-for which service connection 
has already been established; and did not relate the 
veteran's current chest wall pains to prior findings of 
costochondritis.  Therefore, based on all the evidence of 
record, the Board concludes that the preponderance of the 
evidence is clearly against the veteran's claim. Although the 
veteran has presented one medical opinion in support of his 
claim, the Board, for the reasons stated above, does not find 
it so significant as to place the evidence in equipoise on 
this issue.  Therefore, the doctrine of reasonable doubt is 
not for application.

Regarding a low back disability, the Board likewise finds 
that the preponderance of the evidence is clearly against the 
claim. Although the veteran was treated for complaints of low 
back pain in service and diagnosed with chronic lumbar 
strain, no pathology of chronic disability was noted.  The 
post-service medical evidence has continued to show no 
pathology or clinical symptoms, only subjective complaints of 
pain.  On neurological and orthopedic examinations conducted 
in November 1999, with a full review of the veteran's prior 
medical history, the examiners specifically found that the 
veteran had no current low back disability that could be 
medically related to his active service.  More recently, the 
June 2006 examiner opined that the veteran's lumbar pain was 
not discogenic in nature or related to a lumbar 
radiculopathy, given his history of no consistent radicular 
symptoms and normal neurologic examination of the lower 
limbs.  No objective impairment was found on physical 
examination.  Hence, other than myofascial pain syndrome, 
there is no medical evidence of a current low back disability 
which is related to the veteran's active service.

Therefore, the Board finds that the preponderance of the 
evidence is clearly against each of the veteran's claims for 
service connection.


ORDER

Service connection for residuals of a chest contusion is 
denied.

Service connection for a low back disability is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


